DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 05/31/2019.
Information Disclosure Statement

To date, no information disclosure statement has been made of record byApplicant. Applicant is invited to submit any and all known pertinent prior art, ifany is known to Applicant, in accordance with 37 CFR §1.56, 1.97, 1.98, etc. 
Drawings
The drawings received 05/07/2019 are acceptable for examination purposes.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0249237 to Naito (Naito).
Regarding claim 1, Naito discloses an assembling structure for a conductive plate (181)  of a handheld power tool (Fig. 1, 2.), the assembling structure comprising  a battery, (20, Fig. 1)  a casing (21)having an inner space and at least one conducting hole,  a circuit board (42) located in the inner space of the casing,  an adapter located in the inner space of the casing (Fig. 4) the adapter mounted on a top surface of the circuit board and having multiple adapting grooves (27, 281, 45, Fig. 4) and multiple conductive plates (45, 441, 442, 461,461) located in the inner space of the casing and corresponding in position to the at least one conducting hole; the conductive plates mounted in the adapting grooves of the adapter respectively and electrically connected to the circuit board (441, 442, 461,461, Fig. 4).
Alternatively, It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to connect the conductive plates with  plates  the circuit board in order to provide safe and effective use of  the power tool. 
Regarding claim 2, Naito discloses wherein the adapter of the battery is detachably mounted to the top surface of the circuit board (Fig.6)   Regarding the 
Regarding claim 5, Naito discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition Naito discloses the communication member 45 which is a connecting segment formed through a bottom surface of the adapter; the connecting segment abutting and electrically connected to the circuit board (see fragment of Fig. 7 blow). Since signals can be sent through the communication connector it is necessarily electrically conductive. 
Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0249237 to Naito. 
Regarding claims 3 and 4, Naito discloses the invention as discussed above as applied to claims 1 and 2 respectively and incorporated therein. Naito does not expressly disclose wherein multiple combining holes are formed on the top surface of the circuit board; and multiple combining pillars are formed on a bottom surface of the adapter and are mounted through the combining holes respectively. However, as 
Alternatively, since the criticality of attachment of the adapter to the circuit board  through pillar/hole fashion,    a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in Naito, it would have been obvious top those skilled in the art at the time the invention was made to place the to provide multiple holes on the circuit board and pillars on the adaptor   as an obvious design choice, and as such it does not impact the patentability of claims 3 and 4.



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 6, Naito discloses the invention as discussed above as applied to claim 1 and incorporated therein. In addition Naito discloses the communication member 45 which is a connecting segment formed through a bottom surface of the adapter; the connecting segment abutting and electrically connected to the circuit board (see fragment of Fig. 7 blow). Since signals can be sent through the communication connector it is necessarily electrically conductive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20050218867, US 20090208819, and US 20130136956.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727